UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2014 ICONIC BRANDS, INC. (Exact name of registrant as specified in Charter) Nevada 000-53162 13-4362274 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) c/o David Lubin & Associates, PLLC 10 Union Avenue Lynbrook, NY (Address of Principal Executive Offices) (Zip Code) (516) 887-8200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Filing of 10-Q/A for the Period Ending March 31, 2013 to Record Debt Liability Previously Omitted As previously reported in the Corporation’s Form 8-K filed on April 15, 2013, on September 23, 2011, Iconic Imports, Inc. (“Imports”), a wholly-owned subsidiary of Iconic Brands, Inc., filed a voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New York. The bankruptcy case is being administered under Case No. 8-11-76814.On March 13, 2013 the voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New York was closed. In its10-Q for the period ending March 31, 2013, certain debt which had been discharged in the bankruptcy was incorrectly written off by the Corporation.In order to correct this error, on February 3, 2014, the Corporation filed a 10-Q/A for the period ending March 31, 2013 which omits the Accountant’s Review Report, and which records the debt liability that was previously missing from the prior 10-Q.In the process of amending the Quarterly Report, the Corporation noticed that certain disclosures should be updated and these updates were included in the 10-Q/A, as well. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICONIC BRANDS, INC. Date: February 3, 2014 By: /s/ Richard DeCicco Richard DeCicco President and Chief Executive Officer 3
